NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0517-16T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

KENNETH D. DAWKINS,

     Defendant-Appellant.
_______________________________

              Submitted July 18, 2017 – Decided July 27, 2017

              Before Judges Reisner and Suter.

              On appeal from the Superior Court of New
              Jersey, Law Division, Union County, Indictment
              No. 14-10-0844.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Stefan Van Jura, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Emily R. Anderson,
              Deputy Attorney General, of counsel and on the
              brief).

PER CURIAM

        Defendant Kenneth D. Dawkins appeals from his conviction,

based on his guilty plea to third-degree possession of a controlled
dangerous substance (CDS) with intent to distribute, N.J.S.A.

2C:35-5(b)(3) and -5(a)(1), and second-degree unlawful possession

of a handgun, N.J.S.A. 2C:39-5(b).          He has not appealed from the

aggregate sentence of seven years in prison with a four year parole

bar.    We affirm.

       Defendant's appeal raises one point of argument, focusing on

the denial of his suppression motion:

             THE EVIDENCE FOUND IN DEFENDANT'S HOME SHOULD
             BE SUPPRESSED BECAUSE THE STATE DID NOT PROVE
             KNOWLEDGE OF THE RIGHT TO REFUSE CONSENT,
             WHICH IS AN INDISPENSABLE FACET OF VOLUNTARY
             CONSENT.

       The   following   evidence    was   presented   at   the   suppression

hearing.     According to Detective Alston, while patrolling a high

crime area of South Plainfield at about 10 p.m., he spotted a

large group of individuals standing in the yard of a house where

he knew none of them lived.          One of the individuals appeared to

be urinating in the yard.           He asked the group who they were

visiting at the premises.           When they responded that they were

there to visit "Chris" on the third floor, the Detective entered

the open door of the house, which he knew contained several

apartments.     His purpose was to check with Chris to be sure that

the large group of individuals were invitees and "not just taking

over a property that they weren't supposed to be at."



                                      2                              A-0517-16T4
      While climbing the unlit interior stairs to the third floor

apartment, using a flashlight to light his way, Alston encountered

two individuals, including defendant.        On seeing Alston, defendant

dropped a small baggie which appeared to contain drugs.           At that

point, Alston placed defendant under arrest and called for back-

up.   Defendant told Alston that he lived on the third floor with

his girlfriend Chris.     When Alston told defendant that he intended

to go up and talk to Chris, defendant told him to "go ahead, she's

up there now."    Another officer took defendant downstairs, while

Alston proceeded to the third floor.

      Chris answered the door when Alston knocked, and he informed

her that he had just arrested defendant leaving her apartment with

drugs, and that there was a large group of people outside claiming

to be there to visit her.       Chris became upset, denied that the

group was there to see her, and insisted that she was at home with

her   children.   After    obtaining   her    permission   to   enter   the

apartment, Alston asked Chris where defendant was just before he

left the apartment.       She showed him a closet that appeared to

contain baby clothes.       He then asked her if she would sign a

consent to search form.      According to Alston, he advised Chris

that "she didn't have to sign" the consent form, and could refuse

to allow a search.    Chris did not want to sign the form, but she

orally consented to the search because "she was highly upset about

                                   3                              A-0517-16T4
. . . defendant being arrested possibly with CDS downstairs."            She

also indicated that she was angry at defendant because she was

paying all the bills and he was not giving her any money.

     Alston testified that a search of the apartment revealed

drugs and a gun hidden in a closet and another gun hidden under a

mattress.   He testified that Chris was quite upset at learning

that defendant was keeping CDS and guns in the apartment where her

children were living.

     FBI Special Agent Orr testified that during a subsequent

interview with Chris, whose full name was Christine Vazquez, she

told him that she voluntarily allowed the Plainfield police to

search the apartment. She also told Orr that the police were very

polite to her. She also mentioned that when they searched defendant

and found some money, they gave it to her before taking defendant

away to the police station.

     Vazquez   testified   that   the    police   entered   the   apartment

without her consent and searched the premises without requesting

or obtaining her consent. According to Vazquez, after the police

found the guns, they threatened to arrest her if she did not sign

a consent to search form.     She testified that the police did not

find any drugs in the apartment.        She also denied telling Orr that

she had consented to the search.



                                   4                               A-0517-16T4
       In a written opinion, Judge Joseph P. Donohue found that

Detective Alston and Special Agent Orr were credible witnesses.

He also found that "to the extent that their testimony differs

from" that of Vazquez, "their version of events is the more

credible and believable version."       Accordingly, the judge found

as fact that Vazquez gave the police permission to enter her

apartment, and that she voluntarily consented to the search after

being advised of her right to refuse consent.      He also found that

the police were justified in entering the open, unsecured front

door of the apartment building and were lawfully in the viewing

area when defendant dropped the bag of drugs.

       On a motion to suppress, we defer to the trial judge's

findings so long as they are supported by "sufficient evidence in

the record."    State v. Dunbar, ___ N.J. ___, ___ (2017) (slip op.

at 30) (2017) (quoting State v. Hubbard, 222 N.J. 249, 262 (2015)).

Defendant contends that the judge's findings are inconsistent with

the hearing testimony. However, after reviewing the record, we

find    no   basis   to   disturb   Judge   Donohue's   well-explained

credibility determinations and factual findings.         Based on the

facts as the judge found them to be, his legal conclusions are

unassailable, and we affirm for the reasons stated in his opinion.

       Affirmed.



                                    5                         A-0517-16T4